FORUM FUNDS DIVIDEND PLUS+ INCOME FUND Supplement dated June 26, 2014 to the Prospectus dated December 30, 2013 1. The Portfolio Managers section beginning on page 5 of the Prospectus is hereby amended as follows: Portfolio Managers. The following individuals are primarily responsible for the day-to-day management of the Fund: · Seth E. Shalov is a Managing Director of the Adviser and has been co-portfolio manager of the Fund since its inception in 2010. · Kurt D. Nye, CFA is a Director of the Adviser and has been co-portfolio manager of the Fund since September 2013. · Arthur G. Merriman III, CFA, is a Managing Director of the Adviser and has been co-portfolio manager of the Fund since its inception in 2010. · Jason E. Putman, CFA is a Managing Director of the Adviser and has been co-portfolio manager of the Fund since December 2013. · David A. Kolpak, CFA, is a Director of the Adviser and has been co-portfolio manager of the Fund since May 2014. · Richard J. Buoncore is Managing Partner of the Adviser and has been co-portfolio manager of the Fund since its inception in 2010. 2. The Portfolio Managers section beginning on page 12 of the Prospectus is hereby amended as follows: + Portfolio Managers Seth E. Shalov, Kurt D. Nye, Arthur G. Merriman III, Jason E. Putman, David A. Kolpak, and Richard J. Buoncore co-manage the Fund’s portfolio and are jointly responsible for securities selection in the Fund and perform all aspects of the Fund’s management. Seth E. Shalov is a Managing Director of the Adviser. Prior to the formation of the Adviser in 2007, Mr. Shalov was a portfolio manager at BC Investment Partners LLC since 2006 and Director of Proprietary Investments and Trading for a prominent New York family office since 2003. Mr. Shalov managed the Highmark Emerging Growth Fund (U.S. Small-cap) for nine years (1990-1998). Kurt D. Nye, CFA is a Director of the Adviser. Prior to joining the Adviser to support the Fund's investment team in 2011, Mr. Nye was an Investment Analyst with the Townsend Group where he provided portfolio modeling, investment due diligence, and analytical support to clients since 2010. Previously, Mr. Nye was a Senior Financial Analyst at Capital One where he focused on forecasting and analysis since 2008. Mr. Nye holds the Chartered Financial Analyst® designation. Arthur G. Merriman III, CFA, is a Managing Director of the Adviser. Prior to joining the Adviser in 2008, Mr. Merriman was a Senior Vice President at Stifel Nicolaus since 1998. Mr. Merriman holds the Chartered Financial Analyst® designation. Jason E. Putman, CFA is a Managing Director of the Adviser. Prior to joining the Adviser in 2012, Mr. Putman was with Victory Capital Management where he was a Portfolio Manager on the Large Cap Value team and an Energy and Technology Sector Analyst on the equity research team. From 2000-2004 Mr. Putman was a Research Analyst with Credit Suisse First Boston. Mr. Putman holds the Chartered Financial Analyst® designation. David A. Kolpak, CFA is a Director of the Adviser. Prior to joining the Adviser in 2014, Mr. Kolpak spent 22 years as an Equity Research Analyst with Victory Capital Management and Principal Global Investors. His responsibilities at Victory included generating buy/sell ideas for portfolio management and providing research coverage of the food, beverage, tobacco, household product, restaurant, gaming, lodging and healthcare industries. Mr. Kolpak holds the Chartered Financial Analyst® designation. Richard J. Buoncore is Managing Partner of the Adviser. Prior to the formation of the Adviser in 2007, Mr. Buoncore was Managing Partner of BC Investment Partners LLC since 2005. Previously, Mr. Buoncore was CEO of Victory Capital Management, a multibillion dollar asset management and mutual fund complex. For more information, please contact a Fund customer service representative toll free at (800) 943-6786. * * * PLEASE RETAIN FOR FUTURE REFERENCE. 244-PSA-0614 DIVIDEND PLUS+ INCOME FUND (the “Fund”) Supplement dated June 26, 2014 to the Statement of Additional Information dated December 30, 2013 1. The table in the section “Investment Adviser” on page 20 of the Statement of Additional Information is hereby amended as follows: Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Seth E. Shalov None 1 account* 19 accounts None None None Arthur G. Merriman III None 1 account* 109 accounts None None None David A. Kolpak None 1 account* None None None None Kurt D. Nye None 1 account* None None None None Richard J. Buoncore None 1 account* 25 accounts None None None Jason E. Putman None None 3 accounts None None None *MAI Dividend Strategy Plus Fund LP is managed by the same team as MAI Dividend Plus+ Income Fund. 2. The table in the section “Portfolio Manager Ownership in the Fund” on page 21 of the Statement of Additional Information is hereby amended as follows: Portfolio Manager Dollar Range of Beneficial Ownership in the Fund as of March 31, 2014 Seth E. Shalov $100,001-$500,000 Arthur G. Merriman III $10,001-$50,000 David Kolpak None Kurt Nye $10,001-$50,000 Richard J. Buoncore $100,001-$500,000 Jason Putman $10,001-$50,000 For more information, please contact a Fund customer service representative toll free at (800) 943-6786. * * * PLEASE RETAIN FOR FUTURE REFERENCE.
